Russell, C. J.
1. Motions for continuance are so largely addressed to the discretion of the trial judge that this court can not hold that in the present case the refusal to grant a motion to postpone the trial for a few days on account of the absence and illness of a witness—the movant’s wife—was such an abuse of discretion as to authorize the interference of a reviewing court, it appearing that although her attendance might cause her some suffering, she “helped to get breakfast and do the other things around the house” that morning, and that no doctor was waiting on her, or h.ad been called to see her in several months, and it further appearing that the case had been pending for several years, and that there had been a previous trial, though the movant testified that his wife did not until a few days previously inform him of the fact to which he expected her to testify.
2. Tlie determination of the issue depended upon whether certain drafts upon which the suit was based were genuine; the evidence was conflicting, and the trial judge having approved the finding in favor of the plaintiff, which is supported by sufficient evidence, this court can not interfere. " Judgment affirmed.

Roan, J., absent.